Learned, P. J.
This is an appeal from a judgment upon decision, fijhe action was brought for divorce, and judgment was rendered in favor" of plaintiff. The defendant appeals. The parties were married December 10, ■1873, in New Jersey. The defendant is now living and cohabiting in this state with another woman, to whom he claims to have been lawfully married in the state of California on the 22d of September, 1888, after a divorce claimed to have been obtained by him against the present plaintiff in the said state, August 28, 1886. Soon after the marriage of plaintiff and defendant, and prior to January 1, 1880, they became residents of the state of New York; and they continued to be such residents until the present time, unless the departure of the defendant in July, 1885, from the state changed his resi*693dence. Up to that time they had treated each other as man and wife. The learned justice who tried the case found as a fact that about September 1, 1885, defendant left the state of New York, and went to California; that he did not go there for the purpose of establishing a residence, and had no intention of establishing a residence there; that he went solely to effect an ostensible change of residence, so as to avail himself of the laws of that state in order to procure a divorce, intending to return to this state when he should have procured such divorce; that finding is sustained by defendant’s own testimony. He says he went in July to the state of Washington, thence to California; that he told his wife he would go into the cattle business at Custer on the Northern Pacific Railroad; that he had $200 capital; that this was insufficient; that when he reached California he applied for employment, but did not get it; that he invested his $200 in railroad fares: that he went to Honolulu to see the country; went to Oregon; went to Alaska to see mines; and engaged in no permanent business in California. He says he did not transfer his church connection. On the 22d of April, 1886, this defendant commenced an action against the plaintiff in the superior court of San Francisco, Cal., for divorce on the ground that her desertion since February, 1882, and her extreme cruelty. He made an affidavit that she was not a resident of California, but at that time of New Jersey. On that an order for publication and for service on her by mail was made in that court, and on the 9th day of August, 1886, her default was entered in that court. The complaint in that action averred that he had been for six months a resident of California; that in February, 1882, his wife willfully deserted and had since lived apart from him, without any cause; that she had been guilty of extreme cruelty towards him, by her extravagance, bad temper, and her charging him with infidelity, which acts had seriously injured his health. After the default the testimony of Munson was taken, and testimony by commission was also taken at Amsterdam, N. Y., and on the 28th day of August, 1886, a decree of divorce was granted in that superior court, dissolving the bonds of matrimony by reason of the desertion and extreme cruelty of the defendant therein, the present plaintiff. Within a few weeks after obtaining the divorce the defendant returned from California to Amsterdam. He went back to the same business in which he had been engaged, as employe of Birch, his former partner, taking 45 per cent, of the net profit; the business having been during the interval and still conducted uncle ■ the same firm name of Munson & Birch. . He became acquainted with Miss Susan Flint at Amsterdam, 1887, and married her in California, September 22, 1888. He has continued to live in Amsterdam since his return in September, 1886, and cohabit with her as his wife. The parties entered into a stipulation in regard to the California judgment, in which, among other things, it is admitted that the judgment was duly given, and was regular and valid under the laws of California. The defendant claims that under that stipulation it was incompetent for the plaintiff to give evidence tending to show' the intent with which the defendant went to California, and the reason why plaintiff did not accompany him. The defendant urges that all evidence on those points was excluded by the stipulation. To understand the meaning of the stipulation we must notice that the pleadings show that the contest in the case was to be on the effect of the California decree as to the plaintiff, and the stipulation was intended to avoid unnecessary trouble. Thus the jurisdiction of the court over such actions was admitted, the commencement of the action, and the judgment therein. The record was to be produced by defendant. It was also stipulated that the matters alleged in the action were sufficient, if true, to authorize that court to grant the decree under the laws of that state. Here the expression “if true” shows that the parties did not agree to admit the truth of the allegations of that complaint. Those allegations include the residence of Munson for six months in California; the desertion by the wife, *694the present plaintiff; and her extreme cruelty. Evidently those were not admitted to be true. Then comes the clause that the judgment was duly given, etc. Now, the fair construction of this clause, in view of the issue between the parties, and considering the whole stipulation, is that the proper legal course was taken, and that the judgment was regular, according to California laws. It did not waive the question whether jurisdiction of the parties had been in fact acquired, or whether the judgment was fraudulently obtained. In People v. Baker, 76 N. Y. 78, it is stated that it appeared by the statute offered in evidence that the proceedings in the Ohio action were regular and sufficient, and the judgment valid and binding, under the laws of that state. But although that fact appeared, the court held the judgment incompetent except to show intent. The stipulation in the present case showed nothing more than the statute did in the Baker Case. The jurisdiction of the court over the parties remained assailable.
The learned justice who tried the case found as a fact that the defendant was not, when he commenced his action, or at any other time, a resident of California. The defendant’s own testimony establishes this unquestionably. It is hardly possible to read his own testimony and the letters which he wrote to his wife just before he went away, and have any doubt on this point. Nothing which he did showed any intention of becoming a resident of that state. He says that he did not transfer his church membership; and, judging from the testimony given by him in California, we should think that he had not carried his church membership into that state. The learned justice also finds that the charges of desertion and of cruel treatment made in defendant’s complaint in the California action were wholly untrue and without foundation. This finding is fully sustained by defendant’s own testimony, and by his own letters. He charged her with desertion since February, 1882. His letter to her in August, 1882, directs her to go to Ogdensburgh, N. J., and stay with her parents. In October, 1882, he urges her to go to a physician in New York. She was suffering from some nervous trouble, and his letters in January and in February, 1883, direct her to go to Brandon, Vi., and tell her he will get her a boarding-house, and hopes she will soon be well. In April, 1884, he suggests again tfiat she go to Ogdensburgh to live. In August, 1884, he writes that she cannot come where he is with his consent, nor have any support from him if she does, and hopes her father will keep her. He testifies that he visited her oftener than every month when she was away from home ill. He did not object to he.r going away, and that he furnished her money to go. This is in direct contradiction to the testimony which this defendant gave in the California action, where he testified that his wife did not go away with his consent. It is evident that his wife was for some time in a nervous condition; that her absence from his .house was w'ith his approval, and for the apparent purpose of benefiting her health; and, wlije it is apparent that there was a lack of harmony between them, for which she may very possibly have been to blame in whole or in part, still the pretense of desertion is utterly false, if the defendant’s testimony and letters are to be believed. The argument of the defendant in this case is that, even if he were in fact a resident of New York and not of California, and even if he went to California with intent of fraudulently procuring a divorce, and even if by his own false testimony he induced the court of California to hold him to be a resident of that state, and to hold that this plaintiff deserted him, and although this plaintiff never appeared in that action, and never was served with process in California, and although she has always been a resident of New York, yet the judgment in California is binding on her. We do not think such is the law o'f this state.
In Ruger v. Heckel, 85 N. Y. 483, the defendant and her former husband had been residents of this state. She had brought an action against her former husband, and, after personal service on him, she had obtained a divorce. She *695then married Roger, who knew these facts. He afterwards brought this action to have the former decree of divorce annulled. The court held that the action would not lie. The plaintiff was a stranger to the former action, and the parties to that former action were bound by it. Both liad appeared therein. So in Kinnier v. Kinnier, 45 N. Y. 535, where the question arose as to the validity of divorce in Illinois, both of the parties to that divorce were in Illinois when the action was commenced, and the defendant appeared therein; and, though it is stated that there was collusion, yet both parties were actually in Illinois, and both appeared in the action. These are cases where there had been an appearance by the defendant in the divorce action. The case of Hunt v. Hunt, 72 N. Y. 230, was one very carefully considered; and at page 241 the court say that a valid judgment in divorce may be rendered against a defendant not within the territorial jurisdiction during the progress of the suit, if that be the place of his citizenship and domicile, though he is not served personally, and has not appeared. But the court say that there are numerous authorities to the effect that a judgment of another state against a resident of this state who has never been a citizen of that, without personal service of process or voluntary appearance, is not a valid judgment, and may be inquired into by our courts, and on such facts appearing may be disregarded as without jurisdiction. That was the case of a service out of the state upon a defendant who was held to be domiciled within the state at the time of the service, and therefore amenable to the laws and processes of the state where the action was commenced. There is nothing in the case of Cheever v. Wilson, 9 Wall. 108, contrary to this view, because there was an answer put in by the defendant in the action for divorce and a cross-petition, so that jurisdiction of the parties was had. Further, in Hoffman v. Hoffman, 46 N. Y. 30, it was held that the record of the divorce action in another state was not conclusive as to jurisdiction. To the same effect is Kerr v. Kerr, 41 N. Y. 272. In Hoffman v. Hoffman the court of this state did decide that the plaintiff in the Indiana divorce action was not a resident of that state, and that the judgment was a fraud, although that judgment purported to show that such plaintiff was such resident. The case of Borden v. Fitch, 15 Johns. 121, laid down the same doctrine, and it bears a noticeable resemblance to this present case, because there also the plaintiff in the Vermont divorce action charged his wife with willful desertion, which charge the court says was false, and known to be so by that plaintiff. In the view of these decisions we think that the learned justice who tried the case had a right to consider whether the defendant was really a resident of California when he commenced the action, or whether such pretended residence was only colorable; and we think his decision on that matter was correct. Cooley, Const. Law, marg. p. 401. Here the present case stands in marked contrast to that of Maynard v. Hill, 125 U. S. 190, 8 Sup. Ct. Rep. 723, strongly urged by the defendant. In that case Maynard and his wife were domiciled in Ohio. He went away, and took up his residence in Oregon, and continued to reside there till his death. While residing there the legislature of the territory passed an act annulling his marriage. The question whicli arose was respecting the right of his divorced wife to certain land. The court held that a legislature, not prohibited, might pass an act granting a divorce; that the husband was a resident of Oregon; and that the act was valid. The court do not hold that such an act would be valid if neither party had been a resident. It seems to us hardly necessary to quote at any length from the decisions in People v. Baker, 76 N. Y. 78; O'Dea v. O'Dea, 101 N. Y. 23, 4 N. E. Rep. 110; Cross v. Cross, 108 N. Y. 628, 15 N. E. Rep. 333. They seem to be conclusive to sustain the judgment below; and in the last ease it may be noticed that it is again asserted that it was competent in that case to disprove the recital in the Illinois decree that the defendant was resident there when he obtained it. Even the elaborate dissenting opinion in the O'Dea Case claims that the decree of di*696vorce in another state, obtained without personal service, is binding only when the plaintiff is a bona fide resident of the state. The doctrine of these cases is again affirmed in Jones v. Jones, 108 N. Y. 415, 15 N. E. Rep. 707, although in that case the appearance and answer of the defendant [n the Texas suit was held to make the same binding on him. In fact, the defendant practically admits that the decisions of the court of appeals above cited are fatal to his case, unless they are overruled by the case of Maynards. Hill, or made ineffectual by the stipulation. We have considered the question on the fact as found by the trial court that defendant never actually changed his residence. In Williams v. Williams, 6 N. Y. Supp. 645, the husband and wife had been living apart for some two years owing to the husband’s unreasonable requirements. Then the husband left New York state, took up his residence in Minnesota, and there procured a judgment of divorce a vinculo. The wife brought this action for separation on the ground of abandonment. On the authority of the O’Dea Case the Minnesota judgment was excluded, and plaintiff’s action sustained; so that it was held that the wife could maintain this action although the husband had taken up his residence in another state, and had there procured a judgment of divorce a vinculo. The view probably was that the departure of the husband was an abandonment, and gave a right of action which the wife might prosecute in this state, notwithstanding his change of residence. Jac. Dom. § 224. It is not necessary for us to apply that doctrine here. We need not consider what would be the rights of the wife if the husband should bona fide change his residence, and she should refuse to go with him, and if he should thereafter obtain a divorce in the state of his new residence by publication against her.
There remains another point to consider. Under the decisions in Van Voorhis v. Brintnall, 86 N. Y. 18, and Thorp v. Thorp, 90 N. Y. 602, the marriage in California, between defendant and Susan Flint, being valid, is valid here. Therefore the defendant says that he is not guilty of adultery in this state. The first case, however, was a question as to inheritance of property. In the second the defendant being sued for divorce on the ground of adultery, set up the alleged invalidity of his marriage with the plain till on the ground that by a previous decree of divorce he was forbidden to marry, and that he married in Pennsylvania to avoid the prohibition. Thus in neither of these cases were the rights'of the wife involved, in respect to whom an invalid decree of divorce had been fraudulently obtained. It is plain that those cases, are not considered by the court of appeals to disturb the doctrine we have laid down, since the O'Dea Case and the Cross Case are subsequent to those just cited. We are of the opinion that the judgment should be affirmed with costs.